                       1   KELLER BENVENUTTI KIM LLP
                           TOBIAS S. KELLER (Cal. Bar No. 151445)
                       2   (tkeller@kbkllp.com)
                           DARA L. SILVEIRA (Cal. Bar No. 274923)
                       3   (dsilveira@kbkllp.com)
                           650 California Street, Suite 1900
                       4   San Francisco, California 94108
                           Telephone: (415) 364-6793
                       5   Facsimile: (650) 636-9251
                       6   BRETT M. SCHUMAN (SBN 189247)
                           bschuman@goodwinlaw.com
                       7   RACHEL M. WALSH (SBN 250568)
                           rwalsh@goodwinlaw.com
                       8   GOODWIN PROCTER LLP
                           Three Embarcadero Center
                       9   San Francisco, California 94111
                           Tel.: +1 415 733 6000
                      10   Fax.: +1 415 677 9041
                      11   HONG-AN VU (SBN 266268)
                           hvu@goodwinlaw.com
                      12   GOODWIN PROCTER LLP
                           601 S. Figueroa Street, 41st Flr.
                      13   Los Angeles, California 90017
                           Tel.: +1 213 426 2500
                      14   Fax: +1 213 623 1673
                      15   Attorneys for Plaintiff and Debtor and
                           Debtor in Possession Anthony S. Levandowski
                      16

                      17                             UNITED STATES BANKRUPTCY COURT

                      18                             NORTHERN DISTRICT OF CALIFORNIA

                      19                                       SAN FRANCISCO DIVISION

                      20   In re:                                          Bankruptcy Case
                                                                           No. 20-30242 (HLB)
                      21   ANTHONY SCOTT LEVANDOWSKI,                      Chapter 11

                      22                                   Debtor.         Adv. Pro. No. 19-_____(HLB)
                           ANTHONY LEVANDOWSKI, an individual,             DEBTOR’S COMPLAINT FOR
                      23                                                   DECLARATORY RELIEF, SPECIFIC
                                              Plaintiff,                   PERFORMANCE, AND DAMAGES; AND
                      24                                                   OBJECTION TO CLAIM
                                    v.
                      25
                           UBER TECHNOLOGIES, INC.
                      26
                                             Defendant.
                      27

                      28
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
    SILICON VALLEY
                     Case: 20-03050      Doc# 1     Filed: 07/16/20   COMPLAINT
                                                                      Entered:  07/16/20 16:57:01   Page 1 of 41
                       1          Anthony Levandowski, as debtor and debtor in possession in the above-captioned chapter
                       2   11 case (the “Chapter 11 Case”), and as plaintiff in the above-captioned adversary proceeding
                       3   (the “Adversary Proceeding”), alleges in this Complaint upon knowledge of his own acts and
                       4   upon information and belief as to other matters, as follows:
                       5                                        NATURE OF CLAIM
                       6           1.     This is an objection to the allegations made by Uber Technologies, Inc. (“Uber”)
                       7   in its Proof of Claim (Claim 8-1) filed on July 6, 2020 (the “Proof of Claim”) and an action to
                       8   enforce the promises Uber made to Mr. Levandowski to induce him to sell to Uber his self-
                       9   driving companies and technology and to lead its autonomous vehicle program.
                      10           2.     Mr. Levandowski is one of the world’s leading experts in autonomous vehicle
                      11   technology. Mr. Levandowski is a star engineer who built one of the first self-driving
                      12   motorcycles (which is in the Smithsonian today), one of the first self-driving cars, and one of the
                      13   first self-driving freight trucks. He was a founding member of Google’s autonomous car
                      14   initiative, Project Chauffeur, and played an integral part in driving the technology development
                      15   for Project Chauffeur.
                      16           3.     Before his departure, Mr. Levandowski told Google about his intention to leave
                      17   Google to start a new self-driving start-up.
                      18           4.     Larry Page, the then-CEO of Google, threatened Mr. Levandowski and stated that
                      19   if Mr. Levandowski worked for a competitor on self-driving technology, he would face very
                      20   negative consequences. Mr. Levandowski was also aware that Mr. Page had great animosity
                      21   toward Uber and Travis Kalanick, Uber’s then-CEO. In addition, Mr. Levandowski was aware
                      22   that Mr. Page and other executives at Google viewed Uber as a very significant competitor.
                      23           5.     In early 2016, Mr. Levandowski left Google and helped start Ottomotto LLC
                      24   (“Otto”) a self-driving trucking company.
                      25           6.     Uber expressed an interest in acquiring Otto. Because of Mr. Page’s threats and
                      26   known hostility towards Uber, Mr. Levandowski insisted that Uber indemnify him against claims
                      27   that may be brought by Google as a condition to entering into any relationship with Uber.
                      28           7.     In fact, Mr. Levandowski explained to Uber multiple times that he believed
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
    SILICON VALLEY
                     Case: 20-03050     Doc# 1      Filed: 07/16/20       COMPLAINT07/16/20 16:57:01
                                                                          Entered:                      Page 2 of 41
                       1   Google would likely sue him if he joined Uber. Mr. Levandowski was particularly concerned
                       2   because he did not have the ability to defend himself if one of the largest companies in the world,
                       3   with essentially unlimited resources, came after him.
                       4          8.     In addition, because Mr. Levandowski left Google to work on autonomous
                       5   trucking, Mr. Levandowski conditioned the sale of Otto on Uber supporting his self-driving
                       6   trucking business.
                       7          9.     As part of the transaction for the acquisition of Otto, Uber agreed to indemnify Mr.
                       8   Levandowski for claims Google might raise against him. These claims included claims Google
                       9   might assert for breach of fiduciary duty, breach of the duty of loyalty, breaches of various
                      10   restrictive covenants, and trade secret misappropriation. Exhibit A is a redacted copy of the
                      11   Indemnification Agreement dated April 11, 2016 between Uber and Mr. Levandowski.
                      12          10.    Under the Indemnification Agreement, Uber agreed to pay for Expenses incurred
                      13   by Mr. Levandowski—defined in the Agreement to include attorneys’ fees and costs relating to
                      14   defense of any claim brought by Google, as well as any award or judgment in Google’s favor.
                      15   See Ex. A at 3, § 2.3.
                      16          11.    As part of the acquisition of Otto, Uber also agreed to support Mr. Levandowski’s
                      17   trucking business objectives by either creating a new business unit within Uber (wherein Mr.
                      18   Levandowski would have a leadership role) or allowing Mr. Levandowski to create a trucking
                      19   business outside of Uber.
                      20          12.    After Uber acquired Otto, Mr. Page followed through on his threats against Mr.
                      21   Levandowski. In October, 2016, Google initiated two arbitration proceedings against Mr.
                      22   Levandowski. Mr. Levandowski timely requested indemnity from Uber under the
                      23   Indemnification Agreement, and Uber accepted its obligations. Consequently, Uber paid for and
                      24   controlled the defense of Mr. Levandowski for nearly three years. Initially, Mr. Levandowski
                      25   was represented by the same counsel that represented Uber. During the course of a separate
                      26   litigation, a trade secrets dispute with Waymo LLC, a Google affiliate, Uber’s then-counsel
                      27   determined it could not jointly represent Mr. Levandowski (or his company, Otto Trucking) and
                      28   Uber. Uber subsequently selected and hired separate counsel for Mr. Levandowski. Uber
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                           3
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                     Case: 20-03050     Doc# 1                      Entered: 07/16/20 16:57:01          Page 3 of 41
                       1   continued to direct the defense strategy and continued to make payments for the cost of defense
                       2   after replacement counsel was selected. Uber also exercised its right to direct and control Mr.
                       3   Levandowski’s defense of the arbitration proceeding through the final award and including all
                       4   settlement discussions with Google.
                       5          13.    After Mr. Levandowski relied on Uber’s control and direction for years and after
                       6   an unfavorable Interim Award issued, Uber purported to rescind the Indemnity Agreement and
                       7   made clear that it would not pay for any additional Expenses incurred by Mr. Levandowski after
                       8   September 25, 2016.
                       9          14.    In addition, while in control of Mr. Levandowski’s defense and settlement
                      10   prospects with Google, Uber worked out its own settlement with Google’s subsidiary, Waymo
                      11   LLC (“Waymo”) to resolve a trade secret dispute between them relating to the same underlying
                      12   events. Upon information and belief, the terms of that settlement included an agreement that
                      13   Uber would never hire or work with Mr. Levandowski again, which resulted in Uber also
                      14   reneging on its promises to support Mr. Levandowski’s trucking business.
                      15          15.    Uber’s recently filed Proof of Claim has made the Indemnification Agreement, and
                      16   Uber’s actions related to its acquisition of Otto, central to this Chapter 11 Case.
                      17          16.    In particular, the Proof of Claim alleges that because Uber purportedly rescinded
                      18   the Indemnification Agreement, not only does Uber not have any obligation to indemnify Mr.
                      19   Levandowski but it also is a creditor of Mr. Levandowski. Uber seeks payment for legal fees
                      20   and costs it provided under the Indemnification Agreement and contribution for the settlements it
                      21   has negotiated for its own benefit and the benefit of Mr. Levandowski’s cofounder, the current
                      22   lead of Uber’s trucking business.
                      23          17.    However, Uber asserts claims that, upon information and belief, Uber released as
                      24   part of the settlement with Waymo.
                      25          18.    Uber also has no basis to rescind the Indemnity Agreement. Uber has set forth
                      26   numerous theories to back out of the deal it struck, but two issues appear to be core: (1) a claim
                      27   that Mr. Levandowski engaged in fraud and (2) a claim that Mr. Levandowski has pled to one
                      28   count of trade secret misappropriation in a criminal indictment filed by the United States
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                            4
                                                   Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                     Case: 20-03050     Doc# 1                     Entered: 07/16/20 16:57:01             Page 4 of 41
                       1   Attorney.
                       2          19.     First, there was no fraud. Uber was aware of Mr. Levandowski’s conduct through
                       3   the extensive investigation it conducted prior to and after entering into the indemnity agreement
                       4   with him, and long before it purported to rescind. To the extent Uber claims it was unaware of
                       5   certain facts, those facts were not material and were fully available to Uber had they cared to
                       6   look more carefully at the materials it was provided by Mr. Levandowski. In fact, Mr.
                       7   Levandowski repeatedly told Uber to search those devices for the most accurate information.
                       8          20.     Second, Mr. Levandowski did not make any misrepresentations regarding any
                       9   theft of trade secrets. Mr. Levandowski has plead guilty to trade secret misappropriation with
                      10   respect to one file he accessed after leaving Google. As for that one file, Uber knew the file’s
                      11   name, that Mr. Levandowski kept that file, that he accessed it after he left Google, the date he
                      12   accessed it, and through its due diligence firm, the contents of that file.
                      13          21.     Mr. Levandowski therefore commences the Adversary Proceeding to obtain
                      14   declaratory relief as to the impact of Uber’s purported rescission on the parties’ respective rights
                      15   and obligations, to enforce Uber’s obligations arising from the Otto transaction, and to disallow
                      16   the Proof of Claim.
                      17                                    JURISDICTION AND VENUE
                      18          22.      The Adversary Proceeding arises in and relates to the Chapter 11 Case. The
                      19   Court has jurisdiction to consider the Adversary Proceeding and the claims asserted by
                      20   Mr. Levandowski against Uber herein pursuant to 28 U.S.C. §§ 157 and 1334; the Order
                      21   Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D.
                      22   Cal.); and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District Court for
                      23   the Northern District of California.
                      24          23.     This is a core proceeding under 28 U.S.C. § 157(b) including, without limitation,
                      25   under subsections (b)(2)(A), (B), (C), (K), and (O). Mr. Levandowski consents to the entry of a
                      26   final order by the Court in connection with this Adversary Proceeding.
                      27          24.     Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.
                      28
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                             5
                                                   Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                     Case: 20-03050     Doc# 1                     Entered: 07/16/20 16:57:01            Page 5 of 41
                       1                                                FACTS
                       2         A.        MR. LEVANDOWSKI ESTABLISHES HIS REPUTATION AS A PIONEER IN SELF-
                                           DRIVING CAR TECHNOLOGY
                       3

                       4         25.       Mr. Levandowski has had a lifelong fascination with robots and autonomous
                       5   devices.
                       6         26.       He earned his undergraduate and graduate degrees in Industrial Engineering and
                       7   Operations Research at University of California, Berkeley (“U.C. Berkeley”).
                       8         27.       In 2004, Mr. Levandowski participated in the Defense Advanced Research
                       9   Projects Agency’s (“DARPA”) Grand Challenge, a prize competition for autonomous vehicles.
                      10   He was 24 years old at the time.
                      11         28.       The DARPA Grand Challenge was an effort to race robotic, computer-controlled
                      12   vehicles between Los Angeles and Las Vegas. Mr. Levandowski and a team of engineers from
                      13   U.C. Berkeley—working in Mr. Levandowski’s garage using crowd-sourced donations—
                      14   submitted a self-driving, self-balancing, two-wheeled motorcycle. This motorcycle, Ghostrider,
                      15   competed against well-funded submissions from Stanford University, Carnegie Mellon, and
                      16   established companies. After performing well in several qualifying rounds, Ghostrider was
                      17   selected as a contender for the DARPA Grand Challenge.
                      18         29.       Ghostrider now sits in the Smithsonian Museum as one of America’s great
                      19   innovations.
                      20         30.       Mr. Levandowski’s Ghostrider entry caught the attention of many, including Dr.
                      21   Sebastian Thrun, a former Stanford computer science professor who was also a participant in the
                      22   DARPA Grand Challenge.
                      23         31.       Dr. Thrun recruited Mr. Levandowski to work for his mapping company, VuTool.
                      24   VuTool was subsequently acquired by Google.
                      25         B.        MR. LEVANDOWSKI BUILDS GOOGLE’S SELF DRIVING CAR PROGRAM
                      26         32.       Mr. Levandowski joined Google in 2007 as part of a team hired to work on
                      27   mapping with Dr. Thrun. Mr. Levandowski helped develop the technology for the Google
                      28   service now known as Street View.
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                           6
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                     Case: 20-03050       Doc# 1                    Entered: 07/16/20 16:57:01        Page 6 of 41
                       1         33.     In approximately 2009, Dr. Thrun and Mr. Levandowski decided to launch a self-
                       2   driving car program at Google. The program was named “Project Chauffeur.”
                       3         34.      Project Chauffeur catapulted Google into the lead in autonomous driving when, in
                       4   2010, cars using Google’s self-driving technology were able to drive ten uninterrupted routes of
                       5   100 miles. By 2012, Google had logged over 300,000 miles of autonomous driving. Mr.
                       6   Levandowski was a key contributor in helping Google achieve these milestones. For his past
                       7   contributions and to incentivize him going forward, Google invited Mr. Levandowski to
                       8   participate in the Chauffeur Bonus Plan—an incentive plan that would pay members a
                       9   percentage of the valuation of Project Chauffeur starting at the end of 2015—and gave him the
                      10   highest initial allocation or individual earnout percentage of any member of the plan.
                      11         35.     Mr. Levandowski was an instrumental contributor to Project Chauffeur until he
                      12   left Google in early 2016.
                      13         36.     Mr. Levandowski would ultimately be paid over $127 million by Google for his
                      14   work on Project Chauffeur. The majority of that payment came in December 2015 and then in
                      15   mid-August 2016, after Mr. Levandowski left Google.
                      16         C.      MR. LEVANDOWSKI CONSIDERS LEAVING GOOGLE
                      17         37.     For years, Google enjoyed its position as the leader in the self-driving space with
                      18   no significant challengers. In 2015, Uber announced the launch of its own self-driving car
                      19   initiative after acquiring a team of engineers from Carnegie Mellon University.
                      20         38.     After Uber’s announcement, there were many discussions within Google about
                      21   how to compete with Uber. In those discussions, executives within Google expressed distaste
                      22   and animosity towards Uber. Larry Page, one of Google’s founders and its then-CEO, was one
                      23   of the individuals expressing such views.
                      24         39.     Uber’s founder and then-CEO, Travis Kalanick, testified that after Uber
                      25   announced its entry into self-driving, Mr. Page communicated directly to Mr. Kalanick his
                      26   displeasure about the increased competition:
                      27         So when we acquired the [Carnegie] team and we were eventually -- we acquired it
                                 because we couldn’t get meetings [with Google] and we couldn’t figure out if they
                      28         were still up for partnering. When we finally got the meeting, Larry made it very
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                         7
                                                  Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                     Case: 20-03050     Doc# 1                    Entered: 07/16/20 16:57:01            Page 7 of 41
                       1          clear that he was very upset with us and not happy that we were doing autonomy.
                                  And everything we would get in terms of a signal from other people who knew him
                       2          or knew people around him was that generally Google was super not happy,
                                  unpumped, about us doing this. And so when you go and hire a group of people, a
                       3          large group of people, acquire a company where a large group of people, you know,
                                  come from there, you know, that competitive thing, those competitive juices get
                       4          flowing, and that means there is a higher likelihood of a lawsuit of some kind.
                       5
                           Exhibit B is an excerpt from Mr. Kalanick’s trial testimony in Waymo LLC v. Uber
                       6
                           Technologies, Inc. (Kalanick Waymo 2/7/2018 trial testimony) at 717:4-17.
                       7
                                  40.    Over time, Mr. Levandowski became increasingly dissatisfied with the direction of
                       8
                           Project Chauffeur and the slow progress it was making after its initial successes. In 2015, Mr.
                       9
                           Levandowski began to think about other self-driving opportunities.
                      10
                                  41.    After learning about Mr. Levandowski’s discontentment at Google, Dr. Thrun
                      11
                           introduced Mr. Levandowski to Mr. Kalanick at Uber. Upon meeting Mr. Levandowski, Uber
                      12
                           repeatedly tried to recruit Mr. Levandowski and also encouraged him to leave Google to form a
                      13
                           commercial partnership where he could supply self-driving technology to Uber as an outside
                      14
                           technology vendor.
                      15
                                  42.    Mr. Levandowski’s Google colleagues, and more than one of his superiors, were
                      16
                           aware that Mr. Levandowski was having discussions with Uber as he considered his future.
                      17
                                  43.    Simultaneously, in 2015, Lior Ron rejoined Google in a business role. Mr.
                      18
                           Levandowski and Mr. Ron, who had met while working on Google Maps, began to discuss the
                      19
                           problems with Project Chauffeur and ways in which the Project could be improved.
                      20
                                  44.    During those conversations, they also discussed new product markets, including
                      21
                           self-driving trucks. As they explored this concept and brainstormed further, both became
                      22
                           passionate about self-driving trucking. They were convinced that the trucking business could be
                      23
                           disrupted by the addition of self-driving technology and that self-driving trucking technology
                      24
                           could go to market much more quickly than passenger car technology. Mr. Levandowski began
                      25
                           to include Mr. Ron in his discussions with Uber and others. Mr. Levandowski and Mr. Ron
                      26
                           considered establishing a commercial vendor relationship with Uber to obtain funding for the
                      27
                           trucking business.
                      28
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                           8
                                                  Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                     Case: 20-03050     Doc# 1                    Entered: 07/16/20 16:57:01           Page 8 of 41
                       1           45.    Toward the end of his time at Google, Mr. Levandowski also had several
                       2   discussions with Mr. Page about his dissatisfaction with Project Chauffeur. During one of these
                       3   discussions, Mr. Levandowski told Mr. Page that he wanted to create his own self-driving start-
                       4   up outside of Google.
                       5           46.    Mr. Page responded that if Mr. Levandowski did anything competitive with
                       6   Google, he would face negative consequences. Because Google had bought several of Mr.
                       7   Levandowski’s outside businesses previously and because others had left Google to start new
                       8   companies without objection from Google, Mr. Levandowski understood Mr. Page’s threat to be
                       9   about a large, well-funded competitor and not a startup.
                      10           D.     MR. LEVANDOWSKI JOINS UBER AND OBTAINS INDEMNITY AGAINST CLAIMS
                                          GOOGLE MAY RAISE
                      11

                      12           47.    Mr. Levandowski left Google on January 27, 2016. He joined Otto, a self-driving
                      13   trucking company and was credited as a co-founder.
                      14           48.    Soon after Mr. Levandowski joined Otto, Uber pushed for discussions to acquire
                      15   Otto.
                      16           49.    As part of these discussions, Mr. Levandowski repeatedly told Uber that Google
                      17   would see Mr. Levandowski working with Uber on consumer self-driving technology (instead of
                      18   trucking) as a competitive act that would convert him from a friendly, start-up competitor to an
                      19   enemy. Mr. Levandowski also told Uber that he feared that Google would sue him and seek
                      20   recovery of the substantial amounts of money that had been paid to him or were owed to him.
                      21           50.    In total, he had over a dozen conversations with executives at Uber about his
                      22   concerns, including multiple conversations with Mr. Kalanick. In particular, Mr. Levandowski
                      23   discussed the possibility that Google might sue him, Mr. Page’s aggressiveness with competitors,
                      24   and Mr. Page’s dislike of Mr. Kalanick. In response, Mr. Kalanick stated that Uber was prepared
                      25   to protect Mr. Levandowski from an aggressive assault by Google.
                      26           51.    As a key part of the transaction to sell Otto and have Mr. Levandowski join Uber,
                      27   Uber agreed to indemnify Mr. Levandowski against any claims Google might assert against him.
                      28   See Ex. A. The goal of the Indemnification Agreement was to indemnify Mr. Levandowski and
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                           9
                                                   Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                     Case: 20-03050      Doc# 1                    Entered: 07/16/20 16:57:01          Page 9 of 41
                       1   others for “Pre-Signing Bad Acts,” which were defined as any of the following acts that occurred
                       2   prior to April11, 2016:
                       3           “Bad Acts” shall mean (a) fraud committed by or on behalf of any member of the
                                   Company Group and/or committed by any Employee, (b) willful, intentional or
                       4           deliberate conduct by an Employee or any member of the Company Group that
                                   constitutes or directly leads or contributes to the infringement (direct or indirect) or
                       5           misappropriation by an Employee or any member of the Company Group of any
                                   patents, copyrights, trademarks or trade secrets of such Employee’s Former
                       6           Employer, including, without limitation, taking, removing and/or copying software,
                                   product plans, or invention disclosures, in electronic or tangible form that are owned
                       7           by such Employee’s Former Employer, (c) willful and/or intentional breach by any
                                   member of the Company Group or any Employee of any fiduciary duty or duty of
                       8           loyalty to such Former Employer and/or (d) willful and/or intentional breach by any
                                   member of the Company Group or any Employee of any lawful and enforceable
                       9           non-solicitation, non-competition, confidentiality or other similar restrictive
                                   covenant or agreement between any Employee and such Employee’s Former
                      10           Employer.
                      11           “Pre-Signing Bad Acts” means any Bad Act committed prior to the Agreement Date.
                      12
                           Id. at 1-2, 3 (definition of “Bad Acts” and “Pre-Signing Bad Acts”).
                      13
                                   52.    Section 2.1 outlined the scope of the indemnity for these Pre-Signing Bad
                      14
                           Acts:
                      15
                                   (a) Purchaser will indemnify and hold harmless each Diligenced Employee and
                      16           the Company Group, to the maximum extent permitted by applicable Law (subject
                                   to the limitations and exclusions set forth herein), from and against any and all
                      17           Expenses incurred by such Diligenced Employee or any member of the Company
                                   Group, as applicable, arising out of any claim brought or threatened in writing by
                      18           any Former Employer of such Diligenced Employee against any member of the
                                   Company Group or such Diligenced Employee, as applicable, arising out of or
                      19           alleged to arise out of: (i) the infringement (direct or indirect) or misappropriation
                                   by such Diligenced Employee or any member of the Company Group of any
                      20           intellectual property, including any patents, copyrights, trademarks or trade secrets,
                                   of such Diligenced Employee’s Former Employer, (ii) breach by such Diligenced
                      21           Employee of such Diligenced Employee’s fiduciary duty or duty of loyalty to such
                                   Diligenced Employee’s Former Employer, and/or (iii) breach by such Diligenced
                      22           Employee of any non-solicitation, non-competition, confidentiality or other similar
                                   restrictive covenant or agreement between such Diligenced Employee and such
                      23           Diligenced Employee’s Former Employer (each, subject to Section 2.1(b) below, an
                                   “Indemnified Claim”, and, collectively, the “Indemnified Claims”)
                      24
                           Id. at § 2.1(a) (emphasis added).
                      25
                                   53.    “Expenses” is defined in the Indemnification Agreement to include, among other
                      26
                           costs, reasonable attorneys’ fees, costs of defense, any judgments, awards or damages, and
                      27
                           interest incurred:
                      28
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                             10
                                                     Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050      Doc# 1                      Entered: 07/16/20 16:57:01             Page 10 of
                                                                   41
                       1           “Expenses” means (a) any expense, liability, or loss, including reasonable attorneys’
                                   fees, mediation fees, arbitration fees, expert witness fees, vendor fees, costs (such
                       2           as witness fees, duplication charges, data storage fees, filing fees, travel and meals),
                                   (b) any judgments, fines, bonds, penalties, damages, awards, and amounts paid or to
                       3           be paid in settlement, and (c) any interest, assessments, taxes or other charges
                                   imposed on any of the items in part (a) and (b) of this definition, in each case, that
                       4           is out-of-pocket and documented; provided, that Expenses shall exclude special,
                                   consequential, indirect, exemplary or punitive damages, unless such Expenses were
                       5           specifically awarded in a Final Judgment.
                       6
                           Id. at 3.
                       7
                                   54.      The only limitations on Uber’s indemnification obligations with respect to “Pre-
                       8
                           Signing Bad Acts” are found in Section 2.1(b)(ii)). That section reads:
                       9
                                   (b) Notwithstanding anything herein to the contrary, an Indemnified Claim shall
                      10           not, regardless of whether the Closing occurs, include, and none of Parent,
                                   Purchaser or any of their respective Affiliates shall have any obligation hereunder
                      11           to indemnify the Company Group or any Diligenced Employee in respect of, any:
                      12                 (ii) claims that have been determined by a Final Judgment to arise or result
                                         from any Pre-Signing Bad Acts committed by or on behalf of any member of
                      13                 the Company Group by a Diligenced Employee and/or committed by any
                                         Diligenced Employee that reasonably arise or result from any facts,
                      14                 circumstances, activities or events arising prior to the date hereof that either (A)
                                         were not truthfully disclosed by the Diligenced Employees to the Outside
                      15                 Expert in response to relevant inquiries in connection with the due diligence
                                         performed by the Outside Expert or (B) were not contained or reflected in the
                      16                 due diligence materials provided by the Diligenced Employees to the Outside
                                         Expert.
                      17
                           Id. at § 2.1(b)(ii) (emphasis added).
                      18
                                   55.      The Indemnification Agreement was structured to ensure that Mr. Levandowski
                      19
                           would not be left unprotected against Google, which had inexhaustible resources to attack Mr.
                      20
                           Levandowski. Mr. Levandowski would not have entered into the transaction without Uber’s
                      21
                           indemnity promise.
                      22
                                   56.      The Indemnification Agreement was structured so that Uber would indemnify
                      23
                           Mr. Levandowski first and could only seek recovery from him for Expenses improperly paid (if
                      24
                           any) after any matters initiated by Google had concluded. Under Section 2.3 of the
                      25
                           Indemnification Agreement, the parties specified a procedure by which Mr. Levandowski would
                      26
                           notify Uber about Expenses and receive payment.
                      27
                                   2.3. Expenses
                      28           (a) Upon receipt of a written request for the advancement of Expenses incurred by
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                               11
                                                       Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050        Doc# 1                      Entered: 07/16/20 16:57:01             Page 11 of
                                                                     41
                       1           an Indemnified Person arising out of any Indemnified Claim and reasonable
                                   documentation evidencing such Expenses, Purchaser shall pay, or cause to be paid,
                       2           to such Indemnified Person the amount of such Expenses within [redacted] of such
                                   request.
                       3

                       4   Id. at § 2.3.

                       5           57.     If Uber denied a request for advancement of Expenses or otherwise failed to pay

                       6   an Expense, Uber agreed that Mr. Levandowski could initiate arbitration proceedings to enforce

                       7   Uber’s obligations.

                       8           2.3. Expenses
                                   (a) Upon receipt of a written request for the advancement of Expenses incurred by
                       9           an Indemnified Person arising out of any Indemnified Claim and reasonable
                                   documentation evidencing such Expenses, Purchaser shall pay, or cause to be paid,
                      10           to such Indemnified Person the amount of such Expenses within [redacted] of such
                                   request. If Purchaser denies any such request or otherwise fails to advance such
                      11           Expenses to such Indemnified Person within such [redacted], such Indemnified
                                   Person shall have the right to enforce its right to receive such Expenses by
                      12           commencing arbitration under Section 2.2(e). In the event of any such arbitration
                                   described in this Section 2.3(a), Purchaser shall not be permitted to arbitrate in such
                      13           Proceeding whether the Indemnified Claim giving rise to such Expenses is an
                                   Excluded Claim until such time as such Indemnified Claim has been settled or
                      14           subject to a final, non-appealable judgment in accordance with this Agreement.
                      15   Ex. A at §2.3(a) (emphasis added).
                      16           (e) . . . An Indemnified Person [Mr. Levandowski] may elect (in its sole discretion)
                                   to arbitrate whether such Indemnified Person is entitled to the advancement of
                      17           Expenses under Section 2.3(a). . . . Any such arbitration shall be held in San
                                   Francisco, California, under the Comprehensive Arbitration Rules and Procedures
                      18           of JAMS (“JAMS”) and [Uber], on the one hand, and the Indemnified Person, on
                                   the other, agree to appear at such arbitration Proceeding.
                      19

                      20   Id. at § 2.2(e) (emphasis added).

                      21           58.     The parties also agreed that Mr. Levandowski could pursue specific performance

                      22   in the event Uber refused to advance Expenses, including proceedings in San Francisco state or

                      23   federal courts where both parties submitted to jurisdiction.

                      24           3.11 Specific Performance. Except as set forth in this Agreement, the rights and
                                   remedies of the Parties specified shall be cumulative (and not alternative). Each of
                      25           the Parties agrees that this Agreement is intended to be legally binding and
                                   specifically enforceable pursuant to its terms and that Purchaser and the
                      26           Indemnified Persons would be irreparably harmed if any of the provisions of this
                                   Agreement are not performed in accordance with their specific terms and that
                      27           monetary damages would not provide adequate remedy in such event. Accordingly,
                                   in addition to any other remedy to which a nonbreaching Party may be entitled at
                      28           law, a non-breaching Party shall be entitled to seek injunctive relief to prevent
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                             12
                                                     Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050       Doc# 1                     Entered: 07/16/20 16:57:01            Page 12 of
                                                                   41
                       1          breaches of this Agreement and to specifically enforce the terms and provisions
                                  hereof.
                       2
                           Id. at § 3.11 (emphasis added); see also id. at § 3.5.
                       3          59.     In an arbitration concerning Uber’s failure to advance Expenses, the agreement
                       4   expressly prohibited Uber from litigating any issues concerning whether any claims or Expenses
                       5   are covered by the Indemnification Agreement if the claims brought by Google were not fully
                       6   resolved either through settlement or a final, non-appealable judgment.
                       7
                                  2.3. Expenses
                       8          (a) Upon receipt of a written request for the advancement of Expenses incurred by
                                  an Indemnified Person arising out of any Indemnified Claim and reasonable
                       9          documentation evidencing such Expenses, Purchaser shall pay, or cause to be paid,
                                  to such Indemnified Person the amount of such Expenses within [redacted] of such
                      10          request. If Purchaser denies any such request or otherwise fails to advance such
                                  Expenses to such Indemnified Person within [redacted] period, such Indemnified
                      11          Person shall have the right to enforce its right to receive such Expenses by
                                  commencing arbitration under Section 2.2(e). In the event of any such arbitration
                      12          described in this Section 2.3(a), Purchaser shall not be permitted to arbitrate in
                                  such Proceeding whether the Indemnified Claim giving rise to such Expenses is
                      13          an Excluded Claim until such time as such Indemnified Claim has been settled or
                                  subject to a final, non-appealable judgment in accordance with this Agreement.
                      14
                           Id. at § 2.3(a) (emphasis added).
                      15
                                  60.     Instead, Uber agreed that it could challenge coverage and seek reimbursement of
                      16
                           payment for Expenses it advanced only after the final resolution of Google’s claims. Section
                      17
                           2.2(d) of the Indemnification Agreement stated:
                      18
                                  In the event that Purchaser believes all or a portion of a Former Employer Claim is
                      19          an Excluded Claim hereunder, Purchaser shall have the right (in its sole discretion),
                                  within 60 days following the settlement or final non-appealable adjudication of
                      20          such Former Employer Claim, to initiate arbitration under Section 2.2(e) with the
                                  Indemnified Person(s) party to such Former Employer Claim in order to determine
                      21          whether all or a portion of such Former Employer Claim is an Excluded Claim under
                                  the terms of this Agreement.
                      22
                           Id. at § 2.2(d) (emphasis added).
                      23
                                  61.     It was only after final resolution of any arbitration between Mr. Levandowski and
                      24
                           Uber wherein the arbitrators determined that a Former Employer Claim was not covered by the
                      25
                           Indemnification Agreement would Uber receive reimbursement for Expenses it advanced.
                      26
                                  Following such arbitration, if the arbitrator(s) determines in a Final Judgment that
                      27          all or a portion of such Former Employer Claim is an Excluded Claim hereunder,
                                  then Purchaser shall be entitled to receive reimbursement for, and the Indemnified
                      28          Person(s) party to such Former Employer Claim shall be required to pay to
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                             13
                                                     Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050      Doc# 1                      Entered: 07/16/20 16:57:01         Page 13 of
                                                                   41
                       1          Purchaser, the amount of all Expenses paid or incurred by or on behalf of Purchaser
                                  and/or its Affiliates with respect to such Excluded Claim
                       2

                       3   Id.

                       4          62.    In the meantime, Uber was required to advance Expenses to indemnify

                       5   Mr. Levandowski for claims brought against him by Google.

                       6          For the avoidance of doubt, Purchaser shall advance all Expenses incurred by the
                                  Indemnified Person(s) pursuant to Section 2.3(a) through the later to occur of the
                       7          final settlement or final adjudication of such Former Employer Claim, which
                                  Expenses may be subject to reimbursement pursuant to this Section 2.2(d).
                       8
                           Id. at § 2.2(d) (emphasis added).
                       9
                                  E.     UBER ACQUIRES OTTO
                      10
                                  63.    As part of the indemnification process, Mr. Levandowski agreed to be interviewed
                      11
                           by Uber’s due diligence and risk management firm, Stroz Friedberg, LLC (“Stroz”). He also
                      12
                           provided over 35 of his devices and gave access to over ten email and other types of accounts to
                      13
                           Stroz for examination. To this day, Uber, through Stroz, continues to be in possession of Mr.
                      14
                           Levandowski’s devices (other than his cell phone at the time) and images of his accounts.
                      15
                                  64.    The Stroz /Uber investigation of Mr. Levandowski uncovered a great number of
                      16
                           facts related to potential claims that might be brought by Google but was, by Stroz’ own
                      17
                           admission, incomplete. In early April 2016, while Stroz’ was conducting its investigation, Uber
                      18
                           executed the Indemnification Agreement.
                      19
                                  65.    As Stroz summarized, Uber requested preliminary information regarding the
                      20
                           investigation “in the lead-up to Uber’s signing of an agreement to purchase Otto and “long
                      21
                           before the investigation was completed.” Stroz had provided Uber with preliminary information
                      22
                           that included Stroz’s draft memo from Mr. Levandowski’s interviews and access reports
                      23
                           showing that Mr. Levandowski retained, and in some instances, accessed Google confidential
                      24
                           information after he left Google. The interview memo remained in draft form and Mr.
                      25
                           Levandowski’s counsel reserved his rights as to the accuracy of the information in the memo.
                      26
                                  66.    Uber pushed for the entire transaction to proceed knowing that Stroz had not
                      27
                           completed its investigation.
                      28
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                          14
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050     Doc# 1                      Entered: 07/16/20 16:57:01         Page 14 of
                                                                  41
                       1         67.    On April 11, 2016, Uber executed several documents to complete this transaction,
                       2   including the Indemnification Agreement, the Otto Agreement and Plan of Merger (the “Otto
                       3   Agreement”), and the Otto Trucking LLC Agreement and Plan of Merger (the “Otto Trucking
                       4   Agreement”), which gave Uber an option to acquire a second company created by Mr.
                       5   Levandowski and Mr. Ron.
                       6         68.    Stroz did not issue a report until August 5, 2016, almost four months after it signed
                       7   the Otto acquisition documents.
                       8         69.    The Stroz report disclosed numerous facts, including the following:
                       9         During his interview, Levandowski informed Stroz Friedberg that he: (a) possessed
                                 Google information; (b) met with a number of Google employees about joining his
                      10         start-up company; (c) met with Uber executives, while employed at Google, about
                                 forming a new company; and (d) destroyed highly confidential Google proprietary
                      11         information he had stored on five disks on his personal Drobo 5D, including source
                                 code, files, and software pertaining to self-driving cars.
                      12

                      13         70.    Stroz reported that Mr. Levandowski’s devices demonstrated that during his time
                      14   at Google, he downloaded documents and files relating to Project Chauffeur.
                      15         Stroz Friedberg’s analysis also identified relevant files that were accessed on
                                 Levandowski’s personal laptop and subsequently deleted between September 1,
                      16         2015 and March 22, 2016. An example of this activity includes system logs
                                 indicating that on December 14, 2015, approximately 24,000 files were located
                      17         within the folder path “/Users/Anthony/Desktop/boards/chauffeur-svn/.” These
                                 same system logs indicate that on December 14, 2015, approximately 24,000 files
                      18         were located within the folder path “/users/Anthony/.Trash/boards/chauffeur-svn/.”
                                 A review of the names of the deleted files indicates that they were source code and
                      19         electronic design files relating to driverless cars.
                      20         71.    It also reported that Mr. Levandowski downloaded Chauffeur files shortly before
                      21   his departure from Google and had accessed them following his departure from Google.
                      22         Stroz Friedberg also identified access by Levandowski to several cloud storage
                                 repositories. A review of the internet history shows access to Google Docs on
                      23         January 26 2016, the day of Levandowski’s resignation. In particular, he accessed a
                                 file named “Chauffeur TL weekly updates - 04 2015 – Google Sheets.” Further
                      24         review of the laptop identified a file with the same name in Levandowski’s
                                 Downloads folder, which is attached as Exhibit 27. The file was created on January
                      25         1, 2016 and last accessed on February 24, 2016 (about a month after his departure
                                 from Google).
                      26
                                 72.    Stroz reported facts regarding hiring of Google employees.
                      27
                                 While employed at Google, Levandowski had a number of one-on-one meetings
                      28         and four group meetings with several Google/Chauffeur employees about joining
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                       15
                                                   Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050    Doc# 1                      Entered: 07/16/20 16:57:01           Page 15 of
                                                                 41
                       1          his start-up company. The one-on-one meetings occurred at work with over 20
                                  Google/Chauffer employees (during individual update meetings or around the
                       2          Google campus), coffee shops, restaurants, homes, or telephonically. There were
                                  also four group meetings, two of which occurred with small groups of Google
                       3          and/or Chauffeur employees at a barbeque at Levandowski’s house and on a ski trip
                                  to Lake Tahoe. Two larger group meetings took place at Levandowski’s house in
                       4          approximately December 2015 and January 2016. These meetings included
                                  approximately 15 to 20 Google and non-Google employees. . . .
                       5
                                  Offers of employment were made to at least 15 Chauffeur team employees by
                       6          Levandowski and/or his Ottomotto team before and after his departure from
                                  Google. According to Levandowski, as of the dates of his interview on March 22
                       7          and March 23, 2016, Ottomotto had approximately 30 employees, 16 of whom were
                                  former Google employees.
                       8

                       9          73.    Stroz included as an exhibit to its report the draft memorandum of its interview

                      10   with Mr. Levandowski, which included a list of some of his side projects for which he had an

                      11   ownership interest, but did not include any discussion of this memo in its main report. In

                      12   addition, Mr. Levandowski’s devices and accounts also contained extensive information about a

                      13   company named Odin Wave/Tyto, Mr. Levandowski’s estate planning, and various investments.

                      14          74.    Stroz noted discrepancies in what Mr. Levandowski recalled and what Stroz

                      15   discovered on Mr. Levandowski’s devices.

                      16          Our forensic examination of Levandowski’s devices and accounts corroborates his
                                  assertion that he stored and accessed Google files on his personal laptop in folders
                      17          labeled “Chauffeur” and “Google.” However, contrary to his belief that there were
                                  no or few Google e-mails on his laptop, Stroz discovered approximately 50,000
                      18          Google work e-mail messages that were downloaded onto Levandowski’s computer
                                  on September 20, 2014. Ten of those e-mails were last accessed between September
                      19          1, 2015 and January 28, 2016. It is difficult to believe that Levandowski was not,
                                  prior to his interview, fully aware of the extent of the data that he had retained.
                      20

                      21          75.    Stroz also called to Uber’s attention Mr. Levandowski’s deletion of files and text

                      22   messages, as well as its decision not to investigate these deletions further.

                      23          Many of these deletions may have been good faith attempts by Levandowski to
                                  purge retained Google material from his devices in accordance with his obligation
                      24          not to retain confidential Google data. However, by March 2016, Levandowski was
                                  aware that Stroz Friedberg was going to implement a process to preserve, identify,
                      25          and potentially remediate retained Google material from his devices. At that point,
                                  the better course would have been to let that process control. In addition, there was
                      26          an effort by Levandowski and his Ottomotto colleagues to delete texts in real time.
                                  Stroz Friedberg did not re-interview Levandowski or others regarding their reason
                      27          for this practice.
                      28          76.    Despite Stroz’s findings, on August 18, 2016, Uber closed the acquisition of Otto
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                            16
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050     Doc# 1                      Entered: 07/16/20 16:57:01            Page 16 of
                                                                  41
                       1   and publicly announced that it was acquiring the company and working with Mr. Levandowski.
                       2          77.     In that press release, Uber touted Mr. Levandowski’s skills and experience, calling
                       3   him “one of the world’s leading autonomous engineers” and a “prolific entrepreneur with a real
                       4   sense of urgency.” Uber further stated that it now had “one of the strongest autonomous
                       5   engineering groups in the world [and] self-driving trucks and cars that are already on the road
                       6   thanks to Otto and Uber’s Advanced Technologies Center in Pittsburgh.” Exhibit C is a true
                       7   and correct copy of Uber’s August 18, 2016 press release found at https://www.uber.com/en-
                       8   FR/newsroom/rethinking-transportation-2/.
                       9          F.      GOOGLE INITIATES ARBITRATION AGAINST MR. LEVANDOWSKI
                      10          78.     On October 28, 2016, nine months after Mr. Levandowski resigned from Google
                      11   and only two months after Uber announced its acquisition of Otto, Google filed and served two
                      12   arbitration demands on Mr. Levandowski alleging breach of fiduciary duty, breach of his
                      13   employment agreements relating to misuse of confidential information, violation of his
                      14   nonsolicitation obligations, and breach of other noncompetition and nonsolicitation obligations.
                      15   Exhibit D contains true and correct copies of Google’s arbitration demands without exhibits.
                      16          79.     Although alleging breach of different agreements and/or duties, both arbitration
                      17   demands focused on the same set of underlying, and as the later arbitration panel determined,
                      18   “interrelated” facts.
                      19          80.     The two arbitration demands involved facts concerning Mr. Levandowski’s
                      20   dealings with an entity named “Odin Wave” (later renamed “Tyto LiDAR” or “Tyto”) and the
                      21   formation of Otto, which later acquired Tyto before Otto was acquired by Uber.
                      22          81.     Google alleged that Mr. Levandowski violated his duties to Google through his
                      23   relationship with Tyto. Google also alleged that Mr. Levandowski breached his obligations to
                      24   Google by forming Otto, soliciting Google employees to join Otto and eventually Uber, and
                      25   using confidential information regarding compensation to recruit Google employees.
                      26          82.     The claims asserted by Google were the precise types of claims covered by the
                      27   Indemnification Agreement.
                      28          G.      UBER ACCEPTS THE INDEMNITY OBLIGATIONS
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                           17
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050     Doc# 1                      Entered: 07/16/20 16:57:01          Page 17 of
                                                                  41
                       1             83.   On November 3, 2016, Mr. Levandowski promptly provided notice to Uber of
                       2   these Former Employer Claims pursuant to the requirements of the Indemnification Agreement.
                       3             84.   On November 3, 2016, Uber’s in-house counsel and as its outside counsel from
                       4   Morrison & Foerster LLP (“MoFo”) interviewed Mr. Levandowski about the allegations asserted
                       5   in Google’s arbitration demands.
                       6             85.   After receipt of the notice and interviewing Mr. Levandowski, Uber accepted Mr.
                       7   Levandowski’s tender of the indemnity and assumed control of Mr. Levandowski’s defense
                       8   without any reservation of rights.
                       9             86.   Uber hired MoFo to initially represent Mr. Levandowski. Through its counsel,
                      10   Uber determined the strategy for Mr. Levandowski’s defense, including deciding to consolidate
                      11   the two arbitrations, initiating counterclaims, filing Mr. Levandowski’s answer, alleging
                      12   affirmative defenses, and dealing with procedural matters relating to the arbitration.
                      13             87.   In February 2017, Waymo LLC (“Waymo”)—the entity Project Chauffeur became
                      14   after a corporate restructuring—initiated an action in the Northern District of California for
                      15   misappropriation of trade secrets and patent infringement against Uber (the “Waymo Action”).
                      16   That action alleged, among other things, that Mr. Levandowski had downloaded 14,000 files
                      17   from a Google server, that those files contained trade secrets, and that he had used those files at
                      18   Otto, which was acquired by Uber in 2016. These were the same files that Stroz had noted in its
                      19   report, except that because of duplication in the files, Stroz had identified 24,000 files from that
                      20   server.
                      21             88.   Based on Waymo’s allegations, MoFo notified Google that Mr. Levandowski was
                      22   invoking his Fifth Amendment rights and would not make disclosures in the arbitration.
                      23             89.   Several weeks after, MoFo determined it had a potential conflict of interest in
                      24   jointly representing Uber and Mr. Levandowski. As a result, MoFo sought to withdraw from
                      25   representation of Mr. Levandowski and continue with its representation of Uber.
                      26             90.   Uber hired Goodwin Procter to separately represent Mr. Levandowski in the
                      27   arbitration, but continued to control his defense.
                      28             91.   For the next year, Uber continued to pay for Mr. Levandowski’s legal defense as
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                            18
                                                     Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050       Doc# 1                     Entered: 07/16/20 16:57:01           Page 18 of
                                                                   41
                       1   required by the Indemnification Agreement. Uber also continued to direct and control Mr.
                       2   Levandowski’s defense, requiring updates on the proceedings, approval over experts, discussion
                       3   about who would be arguing motions, pre-approval of submissions to the arbitration panel, and
                       4   insisting on handling all settlement discussions. Mr. Levandowski complied with Uber’s
                       5   requirements and cooperated with his defense. Mr. Levandowski and his counsel met with Uber
                       6   whenever it requested.
                       7         92.     Mr. Levandowski provided information and guidance that led to the discovery of
                       8   evidence that was helpful to his defense in the arbitration as well as the Waymo action. This
                       9   included guidance that led to the discovery of statements by the administrator of the server that
                      10   housed the 14,000 files at issue that the files were “low value” and that “checking out” or
                      11   downloading the entire repository of 14,000 files did not “ring the alarm bells” for him. This
                      12   was because when a user accessed the server where the so-called 14,000 files were located, the
                      13   system automatically downloaded the entire repository onto his or her laptop even if the user
                      14   only wanted to access one or two files.   Ultimately, this discovery, driven by Mr.
                      15   Levandowski’s contributions, became a centerpiece of Uber’s defense in the Waymo case.
                      16         93.     In addition to providing this critical information, Mr. Levandowski also provided
                      17   additional information to support Uber’s defense. This included obtaining from a former
                      18   Chauffeur team member the earrings she received as a parting gift that contained the alleged
                      19   trade secrets at issue in the Waymo Action. Mr. Levandowski also identified numerous events
                      20   and witnesses who aided Uber in its defense of the Waymo action as well as the arbitration with
                      21   Google.
                      22         94.     Mr. Levandowski also complied with Uber’s requirement that Uber control all
                      23   settlement discussions with Google. Mr. Levandowski made several proposals regarding
                      24   possible settlement structures to Uber hoping that a global settlement could be reached with
                      25   Google. But because Uber controlled settlement prospects with Google, Mr. Levandowski did
                      26   not know whether any of his settlement proposals were made to Google.
                      27         H.      UBER SETTLES THE WAYMO ACTION
                      28         95.     In February 2018, while controlling Mr. Levandowski’s defense, Uber settled the
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                           19
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050     Doc# 1                      Entered: 07/16/20 16:57:01          Page 19 of
                                                                  41
                       1   Waymo Action with Waymo/Google. The existence of a settlement between Uber and Waymo
                       2   was publicly announced, but limited information regarding the exact terms of the settlement is
                       3   publicly available.
                       4            96.    Upon information and belief, that settlement agreement contained broad releases
                       5   by both parties releasing claims as to the other’s past and present employees.
                       6            97.    Upon information and belief, Uber agreed to a broad release as to Mr.
                       7   Levandowski, a past employee of Google.
                       8            98.    In addition, upon information and belief based on publicly available information,
                       9   in the Waymo Settlement, Uber agreed to never hire or do business with Mr. Levandowski ever
                      10   again.
                      11            99.    Upon information and belief, because of the Waymo settlement terms, Uber
                      12   refused to close on its acquisition of Otto Trucking or support Mr. Levandowski’s trucking
                      13   business.
                      14            100.   Upon information and belief, Uber traded Mr. Levandowski’s rights in Otto
                      15   Trucking and his ability to practice his profession in exchange for a settlement with Waymo.
                      16
                                    I.     UBER REQUESTS THAT MR. LEVANDOWSKI TESTIFY SHORTLY BEFORE THE
                      17                   ARBITRATION HEARING

                      18            101.   On April 2, 2018, days before the final arbitration hearing and nearly a year and a
                      19   half after it accepted its obligation to indemnify Mr. Levandowski, Uber for the first time
                      20   informed Mr. Levandowski that it intended to seek reimbursement for the Expenses it advanced
                      21   for Mr. Levandowski to defend himself in the arbitration. Exhibit E is a true and correct copy of
                      22   Uber’s April 2, 2018 letter.
                      23            102.   One basis for Uber’s claim for reimbursement was that Mr. Levandowski “refused
                      24   to testify at his deposition through an unjustifiably broad invocation of the Fifth Amendment”—
                      25   which Mr. Levandowski had exercised over a year before with full knowledge of Uber.
                      26            103.   Nevertheless, in its April 2, 2018 letter, Uber claimed that Mr. Levandowski’s
                      27   refusal to testify in the arbitration proceedings (after the Waymo court had issued an order of
                      28   referral to the United States’ attorney) was now a breach of the Indemnification Agreement.
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                            20
                                                     Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050       Doc# 1                     Entered: 07/16/20 16:57:01            Page 20 of
                                                                   41
                       1          104.    Uber then demanded that Mr. Levandowski waive his Fifth Amendment rights and
                       2   testifying during the arbitration.
                       3          105.    In response to Uber’s request, Mr. Levandowski immediately alerted Google and
                       4   the arbitration panel that he was willing to testify and offered to make himself available for
                       5   deposition before the arbitration hearing.
                       6          106.    Mr. Levandowski also provided the arbitration panel and Uber with a proffer of
                       7   the topics on which he was willing to testify.
                       8          107.    Mr. Levandowski’s offer to testify was denied by the arbitration panel, and Uber
                       9   continued to pay Mr. Levandowski’s legal fees and retain control over Mr. Levandowski’s
                      10   defense through the arbitration hearing and post-hearing briefing.
                      11          108.    In addition, for the first time, Uber also stated that it believed that Google’s claims
                      12   relating to an entity called “Tyto” are Excluded Claims for which Uber may seek reimbursement
                      13   after the arbitration was concluded because, according to Uber, Mr. Levandowski “provided no
                      14   information to Stroz Friedberg regarding his connection to [Tyto].”
                      15          109.    Uber’s claims were false. Uber accepted Mr. Levandowski’s tender of indemnity
                      16   only after Google’s commencement of the arbitration proceeding alleging claims relating to Tyto
                      17   and only after Mr. Levandowski had been interviewed by Uber extensively about Google’s
                      18   allegations relating to Tyto. In addition, Mr. Levandowski’s devices given to Stroz had extensive
                      19   information about Tyto on them. And Stroz had specifically identified other materials on Mr.
                      20   Levandowski’s devices that he had not disclosed during interviews.
                      21          110.    In fact, Uber had considered acquiring Tyto in 2015 but declined to do so at that
                      22   time. Tyto was ultimately acquired by Otto with Uber’s consent and at Uber’s request prior to
                      23   Uber closing on its acquisition of Otto to secure a lower price for Tyto than what Tyto would
                      24   have requested had it known that Uber was the acquirer.
                      25          111.    Moreover, prior to April 2018, Uber received extensive documents and
                      26   information about Tyto in the Waymo Action and had actively participated in preparing former
                      27   Tyto employees (then Uber employees) for depositions, through which Uber acquired knowledge
                      28   that Mr. Levandowski had helped Tyto get started. Indeed, Tyto’s founder, Brent Schwarz, its
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                            21
                                                     Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050     Doc# 1                       Entered: 07/16/20 16:57:01            Page 21 of
                                                                   41
                       1   technological lead, James Haslim, and the manager of the entity that invested in Tyto, Ognen
                       2   Stojanovski, all worked for Uber and were deposed about Tyto. Uber had counsel present at the
                       3   meetings with these witnesses and during most, if not all, of their testimony. These individuals
                       4   were also central witnesses in the two arbitrations with Google with respect to the Tyto-related
                       5   allegations.
                       6           112.   Specifically, Uber was aware that Mr. Levandowski had facilitated the relationship
                       7   between Tyto’s founder and its investor, a holding company managed by Mr. Stojanovski that
                       8   invested funds provided by two irrevocable trusts formed for the benefit of Mr. Levandowski’s
                       9   children, and would visit Tyto and his friends at that company to talk about technical and
                      10   business matters from time to time. Uber was also aware of Pierre Droz’ (a Google employee)
                      11   allegations that Mr. Levandowski was involved with Tyto and even deposed him extensively on
                      12   that very topic during the Waymo litigation.
                      13           113.   Armed with this knowledge, Uber paid for and controlled Mr. Levandowski’s
                      14   defense of the arbitration. In fact, Uber did not raise any issues regarding coverage until April
                      15   2018.
                      16           J.     UBER REFUSES TO PAY EXPENSES RELATING TO GOOGLE’S CLAIMS
                      17           114.   On March 28, 2019, the arbitration panel issued an interim award in favor of
                      18   Google. The arbitration panel found violation of the exact claims covered by the
                      19   Indemnification Agreement and found that Mr. Levandowski needed to pay back every cent of
                      20   the compensation paid by Google. The panel also awarded prejudgment interest and attorneys’
                      21   fees, as it determined Google was the prevailing party.
                      22           115.   On May 13, 2019, Mr. Levandowski requested confirmation from Uber that it was
                      23   going to abide by its indemnity obligations and pay for any adverse award in light of the interim
                      24   award. Exhibit F is a redacted copy of Mr. Levandowski’s May 13, 2019 letter.
                      25           116.   In addition, Mr. Levandowski responded to Uber’s claim that Mr. Levandowski
                      26   did not disclose information relating to Tyto to Stroz during the due diligence. Mr. Levandowski
                      27   identified numerous documents that the arbitration panel relied on relating to Tyto that were on
                      28   the devices he provided to Stroz as well and pointed out that documents from his devices were
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                           22
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050      Doc# 1                     Entered: 07/16/20 16:57:01           Page 22 of
                                                                  41
                       1   shown to witnesses at the arbitration hearing.
                       2           117.   Mr. Levandowski sent Uber a follow up letter on June 27, 2019. Exhibit G is a
                       3   true and correct copy of that follow-up letter.
                       4           118.   On July 3, 2019, Uber responded to Mr. Levandowski’s May and June 2019 letters
                       5   stating that Mr. Levandowski had breached the Indemnification Agreement, that a majority of
                       6   the interim award was “attributable to an Excluded Claim,” and that “Uber has no contractual
                       7   obligation to advance any funder to Mr. Levandowski or to Google on Mr. Levandowski’s
                       8   behalf.” Exhibit H is a true and correct copy of Uber’s July 3, 2019 letter.
                       9           119.   On August 15, 2019, Mr. Levandowski was indicted for thirty-three counts of
                      10   trade secret misappropriation. The alleged trade secrets at issue in the indictment were some of
                      11   the same ones that were at issue in the Waymo Action. Mr. Levandowski ultimately agreed to
                      12   plead guilty to one count of trade secret misappropriation based on his access of one Google
                      13   document containing trade secret information on one occasion after he left Google and has
                      14   accepted restitutionary obligations in the amount of $756,499.22. This one file was the same file
                      15   that Stroz expressly identified in its report to Uber, and in fact, the Stroz report was the basis for
                      16   the indictment and the plea. The government agreed to dismiss the remaining thirty-two counts
                      17   against Mr. Levandowski.
                      18           120.   On August 30, 2019, counsel for Uber claimed that Mr. Levandowski had
                      19   fraudulently induced Uber into entering into the Indemnification Agreement, the remedy for
                      20   which was rescission of the agreement. Exhibit I is a true and correct copy of Uber’s August 30,
                      21   2019 letter.
                      22           121.   At this point in time, Uber did not clearly state that the Indemnification Agreement
                      23   was rescinded (and instead said it had a remedy of rescission should it choose to exercise it),
                      24   make any offer to restore the consideration it received under the agreement, or cede control of
                      25   Mr. Levandowski’s defense.
                      26           122.   Uber continued to advance payment for expenses incurred through September 25,
                      27   2019.
                      28           123.   On September 27, 2019, Uber exercised its control over Mr. Levandowski to
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                             23
                                                     Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050      Doc# 1                      Entered: 07/16/20 16:57:01            Page 23 of
                                                                   41
                       1   terminate its engagement of Goodwin Procter as counsel for Mr. Levandowski. Following this
                       2   termination, Mr. Levandowski separately engaged Goodwin Procter to represent him.
                       3         124.    In addition, on November 5, 2019, Uber filed a Form 10-Q with the Securities and
                       4   Exchange Commission. In that filing, Uber again affirmed its indemnity obligations, stating,
                       5   “The panel’s final award is expected by December 24, 2019. Pursuant to a contractual obligation,
                       6   Uber is indemnifying both employees with respect to certain claims. Whether Uber is ultimately
                       7   responsible for such indemnification, however, depends on the exceptions and conditions set
                       8   forth in the indemnification agreement.” Exhibit J contains excerpts from Uber’s November
                       9   2019 10-Q filing with the Securities Exchange Commission.
                      10         125.    On December 6, 2019, the arbitration panel issued a final arbitration award.
                      11         126.    On December 10, 2019, Mr. Levandowski informed Uber of the final award.
                      12   Exhibit K is a true and correct copy of Mr. Levandowski’s December 10, 2019 letter. Because
                      13   of the lack of clarity in Uber’s previous statements, Mr. Levandowski asked Uber, as the
                      14   Indemnitor in control of the defense of the case, how it would like to proceed. Specifically,
                      15   Mr. Levandowski inquired whether Uber intended to resolve the matter by paying the judgment
                      16   or whether it would continue to advance Expenses, including paying for Mr. Levandowski’s
                      17   counsel through any appeal and posting a bond to stay the judgment pending appeal.
                      18         127.    On December 31, 2019, Uber responded to Mr. Levandowski’s December 10,
                      19   2019 letter and stated that it rescinded the Indemnification Agreement. Exhibit L is a true and
                      20   correct copy of Uber’s December 31, 2019 letter. The stated basis for rescission of the
                      21   Indemnification Agreement was Mr. Levandowski’s alleged failure to disclose his connection to
                      22   Tyto—the same basis that Uber previously stated for seeking reimbursement under the
                      23   Indemnification Agreement for Expenses paid relating to the claims based on Tyto.
                      24         128.    Uber stated that it would not pay any portion of the final award or advance any
                      25   additional Expenses.
                      26         129.    In addition, Uber ceded its right to direct and control the defense of Mr.
                      27   Levandowski’s case, stating, “Nor will Uber . . . take any steps—including hiring separate
                      28   counsel—to direct and control Mr. Levandowski’s petition to vacate the Final Award or any
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                          24
                                                   Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050     Doc# 1                     Entered: 07/16/20 16:57:01           Page 24 of
                                                                 41
                       1   subsequent appeals.”
                       2           130.   On February 5, 2020, Uber provided payment for Mr. Levandowski’s Expenses
                       3   through September 25, 2019. Uber did not provide payment for any Expenses incurred after that
                       4   date.
                       5           131.   On March 4, 2020, Judge Schulman in San Francisco Superior Court entered a
                       6   judgment in Google’s favor against Mr. Levandowski in the amount of $179,047,998.64.
                       7   Exhibit M is a true and correct copy of the judgment in Google’s favor.
                       8           132.   On March 4, 2020, following entry of the judgment in Google’s favor, Mr.
                       9   Levandowski filed a chapter 11 petition in the United States Bankruptcy Court for the Northern
                      10   District of California commencing the Chapter 11 Case.
                      11           133.   On March 6, 2020, Mr. Levandowski provided notice of the judgment to Uber and
                      12   requested advancement of payment for these Expenses under Section 2.3 of the Indemnification
                      13   Agreement. In addition, Mr. Levandowski requested an advance for attorneys’ fees and costs in
                      14   the amount of $475,571.32, which Mr. Levandowski had incurred between September 26, 2019
                      15   and February 29, 2020. Exhibit N is a copy of Mr. Levandowski’s March 6, 2020 request
                      16   without exhibits.
                      17           134.   On March 27, 2020, Uber responded to Mr. Levandowski’s March 6, 2020 letter
                      18   and reaffirmed its position that it had rescinded the Indemnification Agreement and was not
                      19   going to pay Google’s judgment or any other Expenses. Exhibit O is a copy of Uber’s March
                      20   27, 2020 letter.
                      21           135.   As a result, Mr. Levandowski filed an arbitration demand with JAMS San
                      22   Francisco.
                      23           136.   Uber filed an answer on April 13, 2020 in which it alleged, among other defenses
                      24   that it had rescinded the Indemnification Agreement based on Mr. Levandowski’s purported
                      25   fraud, and that if the Indemnification Agreement remains enforceable, a majority of Google’s
                      26   judgment is allocable to Excluded Claims as defined in the Indemnification Agreement.
                      27           137.   The parties have not selected arbitrators or taken any other substantive actions in
                      28   the arbitration.
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                           25
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050      Doc# 1                     Entered: 07/16/20 16:57:01           Page 25 of
                                                                  41
                       1          K.        UBER FILES A PROOF OF CLAIM
                       2          138.      On July 6, 2020, Uber filed the Proof of Claim, through which it brought into the

                       3   Chapter 11 Case issues from the arbitration to support its purported position as a creditor of Mr.

                       4   Levandowski. Exhibit P is a true and correct copy of Uber’s Proof of Claim, ECF No. 8-1.

                       5          139.      In its Proof of Claim, Uber asserts that Mr. Levandowski is liable for the amounts

                       6   that Uber paid to settle the joint and several portion of the Final Award as part of Google’s

                       7   settlement with Lior Ron.

                       8          140.      Uber also claims that the Indemnification Agreement has been rescinded and that

                       9   it is a creditor of Mr. Levandowski because it was “fraudulently induced to acquire

                      10   Levandowski’s company Otto[] and indemnify Levandowski in connection with that

                      11   acquisition.” Based on this purported rescission, Uber seeks repayment of any Expenses

                      12   advanced by Uber for Mr. Levandowski’s defense. It also seeks contribution from Mr.

                      13   Levandowski for the amount Uber paid to settle the Waymo Action and the legal fees incurred

                      14   by Uber in defending that action.

                      15          141.      Uber also claims that Mr. Levandowski has no right to demand in the arbitration

                      16   payment for at least 75% of Google’s judgment as those amounts purportedly relate to Excluded

                      17   Claims. It contends that Uber is either allowed to recoup payment for Excluded Claims or is

                      18   entitled to a set off.

                      19          142.      Uber also asked the Court to require that any payment by Uber for a Gross

                      20   Indemnified Claim, be held subject to Uber’s rights to recoup advances relating to Excluded

                      21   Claims.

                      22                                                COUNT I

                      23                            (Declaratory Judgment - Waymo Settlement Release)

                      24          143.      Mr. Levandowski incorporates by reference the preceding paragraphs as if fully

                      25   stated herein.

                      26          144.      On February 8, 2018, Waymo and Uber executed a settlement agreement to

                      27   resolve Waymo’s dispute with Uber.

                      28          145.      Upon information and belief, the Waymo Settlement contained broad releases in
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                            26
                                                        Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050        Doc# 1                       Entered: 07/16/20 16:57:01       Page 26 of
                                                                      41
                       1   which Google and Uber released known and unknown claims that have or could be asserted
                       2   against the other’s past and former employees.
                       3          146.       Upon information and belief, Mr. Levandowski is a beneficiary of the releases in
                       4   the Waymo Settlement as he is a former employee of Google.
                       5          147.       Upon information and belief, Google excluded from its release the arbitration
                       6   claims against Mr. Levandowski and Uber did not exclude any claims against Mr. Levandowski
                       7   in its release.
                       8          148.       Upon information and belief, all of the claims in the Proof of Claim, including
                       9   Uber’s claims for rescission, restitution of benefits provided under the Indemnification
                      10   Agreement, consequential damages arising from Mr. Levandowski’s alleged fraud, contribution
                      11   from Mr. Levandowski for the Ron and Waymo Settlements, Uber’s assertion that the Tyto
                      12   claims are “Excluded Claims” or that Uber is entitled to a setoff based on Tyto, and any claim
                      13   for attorneys’ fees arising from litigation relating to the foregoing dispute, were released by Uber
                      14   in the Waymo Settlement.
                      15          149.       As a result of the Proof of Claim and Mr. Levandowski’s objection thereto, a live
                      16   controversy exists as to whether Uber released Mr. Levandowski in the Waymo Settlement and,
                      17   if so, what claims Uber released.
                      18          150.       This issue is ripe for determination and requires a declaration as to Mr.
                      19   Levandowski’s rights in the Waymo Settlement.
                      20          151.       Mr. Levandowski seeks a declaration that the claims in the Proof of Claim,
                      21   including Uber’s claims for rescission, restitution of benefits provided under the Indemnification
                      22   Agreement, consequential damages arising from Mr. Levandowski’s alleged fraud, contribution
                      23   from Mr. Levandowski for the Ron and Waymo Settlements, Uber’s assertion that the Tyto
                      24   claims are “Excluded Claims” or that Uber is entitled to a setoff based on Tyto, and any claim
                      25   for attorneys’ fees arising from litigation relating to the foregoing dispute, are barred by the
                      26   Waymo Settlement.
                      27   //
                      28   //
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                              27
                                                       Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050         Doc# 1                     Entered: 07/16/20 16:57:01           Page 27 of
                                                                     41
                       1                                               COUNT II
                       2                             (Specific Performance to Pay Current Expenses)
                       3          152.      Mr. Levandowski incorporates by reference the preceding paragraphs as if fully
                       4   stated herein.
                       5          153.      On April 11, 2016, Mr. Levandowski and Uber entered into the Indemnification
                       6   Agreement wherein Uber agreed to indemnify Mr. Levandowski for “any claim that has arisen
                       7   out of or resulted from any Pre-Signing Bad Acts . . . committed by [Mr. Levandowski]” arising
                       8   out of the facts or circumstances that were part of the Stroz investigation. Ex. A at 1-2.
                       9          154.      Specifically, Uber agreed to “indemnify and hold harmless [Mr. Levandowski] . . .
                      10   to the maximum extent permitted by applicable law . . . from and against any and all Expenses
                      11   incurred by [Mr. Levandowski]” any claims brought by a Former Employer “arising out of or
                      12   alleged to arise out of” among other things, Mr. Levandowski’s breach of his “fiduciary duty or
                      13   duty of loyalty to [his] Former Employer” and/or “breach [] of any non-solicitation, non-
                      14   competition, confidentiality or similar restrictive covenant or agreement” between him and a
                      15   Former Employer. Ex. A at § 2.1(a).
                      16          155.      As defined in the Indemnification Agreement, “Expenses” includes reasonable
                      17   attorneys’ fees, costs associated with defense against a Former Employer’s claim, and any
                      18   awards, judgments, or any amounts paid or to be paid in settlement of Google’s claims. Id. at 3.
                      19          156.      Under Section 2.3 of the Indemnification Agreement, Uber is required to advance
                      20   payment for Expenses within a set period following a request for advancement.
                      21          157.      On March 6, 2020, Mr. Levandowski requested that Uber advance payment for
                      22   Google’s judgment and the attorneys’ fees and costs Mr. Levandowski had incurred between
                      23   September 26, 2019 and February 29, 2020 as Expenses under Section 2.3.
                      24          158.      Uber has refused to advance payment for the Expenses requested in the March 6
                      25   Request.
                      26          159.      Mr. Levandowski has fully performed his obligations under the Indemnification
                      27   Agreement.
                      28          160.      In the Indemnification Agreement, Uber agreed that Mr. Levandowski would be
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                            28
                                                      Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050        Doc# 1                     Entered: 07/16/20 16:57:01         Page 28 of
                                                                    41
                       1   irreparably harmed by Uber’s failure to indemnify him against a claim by Google and that
                       2   monetary damages would be an inadequate remedy. See id. at § 3.11. Uber also agreed that Mr.
                       3   Levandowski may seek specific performance to enforce Uber’s obligations under the
                       4   Indemnification Agreement. See id.
                       5         161.    Moreover, Mr. Levandowski will be irreparably harmed by Uber’s continued
                       6   breach of the Indemnification Agreement as he may no longer be able to pay for his defense and
                       7   pursue his appeal against Google. As the parties agreed, no dispute with Uber regarding
                       8   reimbursement of payments made under the Indemnification Agreement could occur until after
                       9   Uber has satisfied its obligations to pay any final judgment and the Expenses Mr. Levandowski
                      10   incurred. Uber’s breach has materially altered Mr. Levandowski’s ability to continue to pursue
                      11   litigation against Google and Uber.
                      12         162.    Any such action for specific performance may be filed in a state or federal court
                      13   located in the City and County of San Francisco. See id. § 3.5.
                      14         163.    The Indemnification Agreement was reasonable and supported by adequate
                      15   consideration in the Indemnification Agreement itself as well as in the overall transaction for
                      16   Uber to acquire Otto.
                      17         164.    A mutuality of remedies exists as either party is able to adjudicate the issue of
                      18   whether an Indemnified Claim is an Excluded Claim in arbitration following final resolution of
                      19   the Google matter.
                      20         165.    The contract is sufficiently definite in requiring that Uber must first pay for all
                      21   Expenses, including payment of any awards and judgments or posting any appeal bond, and may
                      22   only seek reimbursement of any Expenses following resolution of an Indemnified Claim through
                      23   either settlement or a final, non-appealable judgment.
                      24         166.    Therefore, Mr. Levandowski seeks to enforce by this action the terms Uber agreed
                      25   to in the Indemnification Agreement—that Uber advance payment for the Expenses requested on
                      26   March 6, 2020 as well as payment of Google’s judgment and the attorneys’ fees and costs
                      27   incurred by Mr. Levandowski thus far.
                      28   //
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                           29
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050     Doc# 1                      Entered: 07/16/20 16:57:01            Page 29 of
                                                                  41
                       1                                               COUNT III
                       2                          (Specific Performance to Continue to Pay Expenses)
                       3          167.      Mr. Levandowski incorporates by reference the preceding paragraphs as if fully
                       4   stated herein.
                       5          168.      On April 11, 2016, Mr. Levandowski and Uber entered into the Indemnification
                       6   Agreement wherein Uber agreed to indemnify Mr. Levandowski for “any claim that has arisen
                       7   out of or resulted from any Pre-Signing Bad Acts . . . committed by [Mr. Levandowski]” arising
                       8   out of the facts or circumstances that were part of the Stroz investigation. Ex. A at 1-2.
                       9          169.      Specifically, Uber agreed to “indemnify and hold harmless [Mr. Levandowski] . . .
                      10   to the maximum extent permitted by applicable law . . . from and against any and all Expenses
                      11   incurred by [Mr. Levandowski]” any claims brought by a Former Employer “arising out of or
                      12   alleged to arise out of” among other things, Mr. Levandowski’s breach of his “fiduciary duty or
                      13   duty of loyalty to [his] Former Employer” and/or “breach [] of any non-solicitation, non-
                      14   competition, confidentiality or similar restrictive covenant or agreement” between him and a
                      15   Former Employer. Ex. A at § 2.1(a).
                      16          170.      As defined in the Indemnification Agreement, “Expenses” includes reasonable
                      17   attorneys’ fees, costs associated with defense against a Former Employer’s claim, and any
                      18   awards, judgments, or any amounts paid or to be paid in settlement of Google’s claims. Id. at 3.
                      19          171.      Under Section 2.3 of the Indemnification Agreement, Uber is required to advance
                      20   payment for Expenses within fifteen Business Days of a request for advancement.
                      21          172.      On March 6, 2020, Mr. Levandowski requested that Uber advance payment for
                      22   Google’s judgment and the attorneys’ fees and costs Mr. Levandowski had incurred between
                      23   September 26, 2019 and February 29, 2020 as Expenses under Section 2.3.
                      24          173.      Uber has refused to advance payment for the Expenses requested in the March 6
                      25   Request.
                      26          174.      Mr. Levandowski has fully performed his obligations under the Indemnification
                      27   Agreement.
                      28          175.      The Parties agreed that Mr. Levandowski would be irreparably harmed by Uber’s
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                            30
                                                      Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050        Doc# 1                     Entered: 07/16/20 16:57:01         Page 30 of
                                                                    41
                       1   failure to indemnify him against a claim by Google and that monetary damages would be an
                       2   inadequate remedy. See id. at § 3.11. The parties also agreed that Mr. Levandowski may seek
                       3   specific performance to enforce Uber’s obligations under the Indemnification Agreement. See
                       4   id.
                       5         176.    Moreover, Mr. Levandowski will be irreparably harmed by Uber’s continued
                       6   breach of the Indemnification Agreement as he may no longer be able to pay for his defense and
                       7   pursue his appeal against Google. As the parties agreed, no dispute with Uber regarding
                       8   reimbursement of payments made under the Indemnification Agreement could occur until after
                       9   Uber has satisfied its obligations to pay any final judgment and the Expenses Mr. Levandowski
                      10   incurred. Uber’s breach has materially altered Mr. Levandowski’s ability to continue to pursue
                      11   litigation against Google and Uber.
                      12         177.    Any such action for specific performance may be filed in a state or federal court
                      13   located in the City and County of San Francisco. See id. § 3.5.
                      14         178.    The Indemnification Agreement was reasonable and supported by adequate
                      15   consideration in the Indemnification Agreement itself as well as in the overall transaction for
                      16   Uber to acquire Otto.
                      17         179.    A mutuality of remedies exists as either party is able to adjudicate the issue of
                      18   whether an Indemnified Claim is an Excluded Claim in arbitration following final resolution of
                      19   the Google matter.
                      20         180.    The contract is sufficiently definite in requiring that Uber must first pay for all
                      21   Expenses, including payment of any awards and judgments or posting any appeal bond, and may
                      22   only seek reimbursement of any Expenses following resolution of an Indemnified Claim through
                      23   either settlement or a final, non-appealable judgment.
                      24         181.    Google’s claims are not yet resolved as Mr. Levandowski intends to appeal the
                      25   judgment and there has been no settlement of Google’s claims.
                      26         182.    Therefore, Mr. Levandowski seeks to enforce by this action precisely the terms
                      27   Uber agreed to in the Indemnification Agreement—that Uber advance any Expenses incurred by
                      28   Mr. Levandowski within fifteen Business Days of a request for advancement under Section 2.3
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                           31
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050     Doc# 1                      Entered: 07/16/20 16:57:01            Page 31 of
                                                                  41
                       1   until Google’s claims are resolved either by binding judgment or settlement.
                       2                                                  COUNT IV
                       3                            (Declaratory Judgment – Uber’s Rescission Claim)
                       4          183.       Mr. Levandowski incorporates by reference the preceding paragraphs as if fully
                       5   stated herein.
                       6          184.       In the Proof of Claim, Uber identifies itself as a creditor based on its purported
                       7   rescission of the Indemnification Agreement.
                       8          185.       In addition, Uber has refused to pay Expenses due under the Indemnification
                       9   Agreement because of the purported rescission.
                      10          186.       Mr. Levandowski contends that Uber’s rescission claim is barred by its
                      11   unreasonable delay in rescinding the Indemnification Agreement, failure to return consideration
                      12   provided, and actions by Uber that are inconsistent with a claim for rescission as described
                      13   hereinabove.
                      14          187.       Uber has not returned any consideration it received under the Indemnity
                      15   Agreement, including Mr. Levandowski’s devices, which it continues to retain through Stroz, as
                      16   well as the consideration received under the full transaction for the Otto acquisition. Such failure
                      17   is fatal to any rescission claim, especially where, as here, Uber’s refusal or inability to return the
                      18   consideration it received is due to its delay in exercising any purported right to rescission.
                      19          188.       To the extent that Uber’s ability to return the consideration received is impossible,
                      20   this impossibility is due to Uber’s delay in exercising the purported rescission after it controlled
                      21   Mr. Levandowski’s defense and settlement ability for years and benefited from Mr.
                      22   Levandowski’s cooperation with his defense and Uber’s defense in the Waymo action.
                      23          189.       Uber has also ratified any purported fraud and acted in ways inconsistent with
                      24   rescission, including by affirming its obligations under the Indemnification Agreement in its
                      25   public filings.
                      26          190.       Uber’s performance under the Indemnification Agreement for years and belated
                      27   rescission of that agreement has substantially prejudiced Mr. Levandowski.
                      28          191.       As a result of the acts described herein, a live controversy exists as to whether
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                               32
                                                       Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050         Doc# 1                     Entered: 07/16/20 16:57:01            Page 32 of
                                                                     41
                       1   Uber has a right to rescind and whether its purported rescission is effective.
                       2           192.     This issue is ripe for determination and requires a declaration as to Uber’s right to
                       3   rescind the Indemnification Agreement and whether Uber is a proper creditor in the Chapter 11
                       4   Case.
                       5           193.     Mr. Levandowski therefore seeks a declaration that Uber has no right to rescind
                       6   the Indemnification Agreement.
                       7                                                 COUNT V
                       8                                  (Breach of Otto Trucking Agreement)
                       9           194.     Mr. Levandowski incorporates by reference the preceding paragraphs as if fully
                      10   stated herein.
                      11           195.     In addition to receiving indemnity, Mr. Levandowski conditioned his sale of Otto
                      12   on Uber supporting his autonomous trucking business. Uber agreed to this condition and on
                      13   April 11, 2016, at the same time it executed the Otto Agreement, Uber executed the Otto
                      14   Trucking Agreement.
                      15           196.     Under the Otto Trucking Agreement, Uber received an option to acquire Otto
                      16   Trucking.
                      17           197.     Uber closed on its acquisition of Otto on August 18, 2016. The effect of the
                      18   acquisition of Otto obligated Uber to support Mr. Levandowski’s trucking business as the only
                      19   scenario where Uber could walk away from Otto Trucking was if Uber did not acquire Otto.
                      20           198.     In late November 2017, at the close of the Call Option Period, Uber exercised its
                      21   right to acquire Otto Trucking by providing notice of its decision.
                      22           199.     Following exercise of its option, Uber was obligated to use “commercially
                      23   reasonable efforts” to close on the Otto Trucking merger, which the parties contemplated would
                      24   take forty-five days.
                      25           200.     At closing of the Otto Trucking acquisition, Otto Trucking was supposed to merge
                      26   with Uber and the interests of the members of Otto Trucking would be converted to interest in an
                      27   Uber earnout plan that gave the Otto Trucking members a percent interest of billions in profit for
                      28   Uber’s new trucking business.
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                              33
                                                      Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050        Doc# 1                     Entered: 07/16/20 16:57:01            Page 33 of
                                                                    41
                       1         201.    Mr. Levandowski and Mr. Ron were also supposed to lead the trucking business
                       2   with Mr. Levandowski appointed as “non-executive Chairman” who could only be removed for
                       3   Cause. Uber also promised that Mr. Levandowski and Mr. Ron would be the top executives of
                       4   the trucking business.
                       5         202.     If Uber chose not to acquire Otto Trucking after its acquisition of Otto, Mr.
                       6   Levandowski was allowed to form a trucking business outside of Uber. Uber was then obligated
                       7   to provide a license to self-driving technology that Mr. Levandowski could use in the field of
                       8   trucking in exchange for ownership in the new trucking business (the “IP License”).
                       9         203.    The parties had agreed on a form of the IP License that would give Mr.
                      10   Levandowski an exclusive license to use Uber’s technology in trucking.
                      11         204.    As an exclusive license for use in trucking, Uber was not permitted to use any of
                      12   its own self-driving technology for trucking.
                      13         205.    In addition, Uber was also prevented from competing with Mr. Levandowski’s
                      14   trucking business as the parties’ agreement required Mr. Levandowski to make Uber a member
                      15   of the LLC he formed for the outside trucking business with no waiver of any statutory fiduciary
                      16   duties applicable to members.
                      17         206.    After exercising its option to acquire Otto Trucking, Uber did not close the
                      18   acquisition in the required 45-days. It delayed and stalled the closing for nearly nine months.
                      19         207.    During that time, based on publicly available information, Uber agreed as part of
                      20   the Waymo Settlement to never re-hire or work with Mr. Levandowski again.
                      21         208.    Given Uber’s delay, Mr. Levandowski asked that the Otto Trucking Agreement be
                      22   terminated and that he be allowed to start his outside trucking business with the IP License Uber
                      23   was obligated to provided. Uber refused to give Mr. Levandowski the IP License.
                      24         209.    Upon information and belief, because of the Waymo Settlement, Uber stalled the
                      25   Otto Trucking closing and told Mr. Levandowski that it would not close the transaction if he was
                      26   still part of the company and would not in any event give him the IP License.
                      27         210.    Uber threatened to leave the transaction in limbo and force Mr. Levandowski to
                      28   engage in protracted litigation to enforce his rights under the Otto Trucking Merger Agreement.
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                           34
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050     Doc# 1                      Entered: 07/16/20 16:57:01          Page 34 of
                                                                  41
                       1          211.      Faced with the prospect of litigating immediately with a multi-billion dollar
                       2   company in the midst of other active litigation—the defense of which was under Uber’s
                       3   control—and a criminal investigation, Uber’s actions coerced Mr. Levandowski to resign from
                       4   Otto Trucking and to sell his interest in the company at a significant discount to mitigate the
                       5   damage caused by Uber’s breach.
                       6          212.      Mr. Levandowski is a party to certain provisions of the Otto Trucking Agreement
                       7   and a beneficiary of other provisions and has the right to enforce that agreement and has no
                       8   obligations under the Otto Trucking Agreement. To the extent that he has any obligations under
                       9   that agreement, he has satisfied them.
                      10          213.      Uber breached the Otto Trucking Agreement by failing to exercise commercially
                      11   reasonable efforts to close the Otto Trucking acquisition.
                      12          214.      It also breached the Otto Trucking Agreement by failing to appoint Mr.
                      13   Levandowski non-executive Chairman of the trucking business.
                      14          215.      It further breached the Otto Trucking Agreement by refusing to terminate the
                      15   agreement and give Mr. Levandowski the IP License contemplated by the parties or, in the
                      16   alternative, to name him a “non-Executive Chairman” and pay him up to approximately, $4.128
                      17   billion in earnouts associated with the profits of Uber Freight (the new name of Otto Trucking).
                      18          216.      Uber’s performance under the Otto Trucking Agreement has not been excused.
                      19          217.      As a result of Uber’s breaches, Mr. Levandowski has suffered damages in an
                      20   amount to be proven at trial, which amount should be at least $4.128 billion.
                      21                                                COUNT VI
                      22                         (Breach of Covenant of Good Faith and Fair Dealing)
                      23          218.      Mr. Levandowski incorporates by reference the preceding paragraphs as if fully
                      24   stated herein.
                      25          219.      In addition to receiving indemnity, Mr. Levandowski conditioned his sale of Otto
                      26   on Uber supporting his autonomous trucking business. Uber agreed to that condition and on
                      27   April 11, 2016, at the same time it executed the Otto Agreement, Uber executed the Otto
                      28   Trucking Agreement.
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                             35
                                                      Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050        Doc# 1                     Entered: 07/16/20 16:57:01          Page 35 of
                                                                    41
                       1         220.    The Otto Trucking Agreement includes an implied covenant of good faith and fair
                       2   dealing. The implied covenant ensures that neither party may engage in arbitrary or unreasonable
                       3   conduct and thereby prevent the other party from receiving the fruits of the bargain.
                       4         221.    The intent of the parties for Mr. Levandowski to be able to continue to pursue the
                       5   trucking business he left Google to start with Uber’s support in exchange for Mr. Levandowski
                       6   selling Otto to Uber.
                       7         222.    This intent is reflected in the Otto Trucking Agreement as the only scenario where
                       8   Uber could walk away from Otto Trucking and not support Mr. Levandowski’s trucking business
                       9   was if Uber did not acquire Otto.
                      10         223.    After acquiring Otto, Uber had two options for supporting the trucking business. It
                      11   could acquire Otto Trucking and appoint Mr. Levandowski as the non-executive chairman of that
                      12   business.
                      13         224.    In the alternative, Uber could terminate the acquisition of Otto Trucking, but
                      14   support an outside trucking venture started by Mr. Levandowski as an investor. Uber was
                      15   obligated to provide an exclusive license to its self-driving technology for Mr. Levandowski to
                      16   use in the field of trucking in exchange for membership in Mr. Levandowski’s new company.
                      17   The IP License was an exclusive license for trucking, which barred Uber from competing with
                      18   Mr. Levandowski’s trucking business. Uber’s membership interest in Mr. Levandowski’s new
                      19   company also prevented Uber from competing with that business based on the statutory duties
                      20   owed by members of an LLC.
                      21         225.    Uber did neither.
                      22         226.    Upon information and belief, Uber stalled the closing of the Otto Trucking
                      23   acquisition so that it could work out a settlement with Waymo/Google in the trade secrets action.
                      24   During that time, Uber was in control of Mr. Levandowski’s defense and settlement prospects,
                      25   and had barred Mr. Levandowski from participating in the settlement discussion or discussing
                      26   settlement directly with Google.
                      27         227.    Upon information and belief, because of its agreement in the Waymo Settlement to
                      28   never hire or do business with Mr. Levandowski again, Uber continued to delay the Otto
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                          36
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050     Doc# 1                      Entered: 07/16/20 16:57:01          Page 36 of
                                                                  41
                       1   Trucking closing and told Mr. Levandowski that it would not close the transaction if he was still
                       2   part of the company and would not in any event give him the IP license.
                       3          228.      Uber threatened to leave the transaction in limbo and force Mr. Levandowski to
                       4   engage in protracted litigation to enforce his rights under the Otto Trucking Merger Agreement.
                       5          229.      Faced with the prospect of litigating immediately with a multi-billion dollar
                       6   company in the midst of other active litigation—the defense of which was under Uber’s
                       7   control—and a criminal investigation, Uber’s actions coerced Mr. Levandowski to resign from
                       8   Otto Trucking and to sell his interest in the company at a significant discount.
                       9          230.      Mr. Levandowski is a beneficiary of the Otto Trucking Agreement and has the
                      10   right to enforce that agreement and has no obligations under the Otto Trucking Agreement. To
                      11   the extent that he has any obligations under that agreement, he has satisfied them.
                      12          231.      Uber’s actions described herein have deprived Mr. Levandowski of the fruits of
                      13   the bargain, including the agreed-to benefit of running a trucking business with Uber’s support.
                      14          232.      By preventing Mr. Levandowski from obtaining the benefits of the Otto Trucking
                      15   Agreement, Uber has violated the implied covenant of good faith and fair dealing.
                      16          233.      After Mr. Levandowski’s forced divestment, Uber acquired Otto Trucking, which
                      17   became Uber Freight. Uber Freight has reported hundreds of millions in revenue since its
                      18   creation and Mr. Ron, who heads Uber Freight, stated that he and Uber “think there is a very
                      19   clear path to profitability.”
                      20          234.      As a result of Uber’s breaches, Mr. Levandowski has suffered damages in an
                      21   amount to be proven at trial, which amount should be at least $4.128 billion.
                      22                                                COUNT VII
                      23              (Declaratory Judgment and Damages: Rescission of Otto Transaction)
                      24          235.      Mr. Levandowski incorporates by reference the preceding paragraphs as if fully
                      25   stated herein.
                      26          236.      In the Proof of Claim, Uber identifies itself as a creditor based on its purported
                      27   rescission of the Indemnification Agreement. In addition, Uber has refused to pay Expenses due
                      28   under the Indemnification Agreement because of the purported rescission.
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                              37
                                                      Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050        Doc# 1                     Entered: 07/16/20 16:57:01            Page 37 of
                                                                    41
                       1          237.   Mr. Levandowski denies that Uber has any right to rescission.
                       2          238.   Alternatively, if the Court determines that Uber has not waived its right to
                       3   rescission and has in fact rescinded the Indemnification Agreement, the entirety of the Otto
                       4   transaction must also be rescinded and all consideration Uber received from the Otto transaction
                       5   must be returned to Mr. Levandowski.
                       6          239.   In agreeing to sell Otto to Uber and lead Uber’s self-driving car program, Mr.
                       7   Levandowski conveyed repeatedly to Uber’s representatives that he was concerned that Google
                       8   would sue him. Because of these concerns, Uber agreed to provided indemnity as key part of the
                       9   Otto transaction and as an inducement to Mr. Levandowski to sell Otto to Uber. Mr.
                      10   Levandowski would not have entered into the Otto transaction without the Indemnity Agreement
                      11   because of his well-founded fear of Google.
                      12          240.   For this reason, on April 11, 2016, executed documents for the acquisition of Otto,
                      13   including the Indemnification Agreement. All of the agreements executed on April 11, 2016 are
                      14   one contract that cannot be severed.
                      15          241.   Uber’s rescission of the Indemnification Agreement necessarily requires rescission
                      16   of the entire Otto transaction, including returning all consideration related to the transaction,
                      17   including the intellectual property Uber received from its acquisition of Otto.
                      18          242.   As a result of the acts described herein, should the Court determine that Uber may
                      19   rescind the Indemnification Agreement, a live controversy exists as to whether Uber’s rescission,
                      20   if effective, also rescinds the Otto transaction and requires return of all consideration Uber
                      21   received from that transaction.
                      22          243.   To the extent Uber has effectively rescinded the Indemnification Agreement, this
                      23   issue is ripe for determination and requires a declaration as to the effect of Uber’s purported
                      24   rescission on the Otto transaction of which it was a necessary and integral part.
                      25          244.   Mr. Levandowski therefore seeks a declaration that Uber has no right to rescind
                      26   the Indemnification Agreement without also rescinding the Otto transaction and returning all
                      27   consideration received from that deal.
                      28          245.   In addition, Mr. Levandowski seeks damages, including any consequential
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                            38
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050     Doc# 1                      Entered: 07/16/20 16:57:01            Page 38 of
                                                                  41
                       1   damages, arising out of Uber’s rescission of the Otto transaction.
                       2                                               COUNT VIII
                       3                                           (Objection to Claim)
                       4          246.      Mr. Levandowski incorporates by reference the preceding paragraphs as if fully
                       5   stated herein.
                       6          247.      For the reasons set forth above, the Indemnity Agreement is not subject to
                       7   rescission and, if it had been, Uber waived its right to assert such remedy.
                       8          248.      For the reasons set forth above, Uber is liable under the Indemnity Agreement to
                       9   advance his Expenses (as defined in the Indemnification Agreement).
                      10          249.      For the reasons set forth above, Mr. Levandowski generally denies the evidentiary
                      11   bases upon which the Proof of Claim is based and specifically denies that (a) Uber was
                      12   fraudulently induced to enter into the Indemnity Agreement, (b) Mr. Levandowski failed to
                      13   comply with his obligations under the Indemnity Agreement, and (c) Uber’s obligations under
                      14   the Indemnity Agreement are subject to allocation as asserted in the Proof of Claim, which in
                      15   any event, cannot be adjudicated until after Uber satisfies its obligations under the
                      16   Indemnification Agreement.
                      17          250.      For the reasons set forth above, any claim for offset or contribution is also
                      18   undermined by its active participation in the conduct at issue in the Waymo Action and the
                      19   Google arbitration as it (a) encouraged, if not directed, Mr. Levandowski to recruit Google
                      20   employees to join Otto and Uber, and (b) knew about Mr. Levandowski’s retention of Google
                      21   information and access of the one file at issue in the plea agreement after he left Google.
                      22          251.      For the reasons set forth above, Mr. Levandowski denies that Uber has any right to
                      23   contribution from Mr. Levandowski for the Waymo settlement. Waymo did not prove that Mr.
                      24   Levandowski misappropriated any trade secrets in that case. As for the one file that Mr.
                      25   Levandowski accessed after he left Google, Uber was well aware of that conduct and proceeded
                      26   to acquire Mr. Levandowski’s company and work with him anyway. Moreover, Mr.
                      27   Levandowski’s guilty plea that resulted in a total restitution amount of approximately $750,000
                      28   further demonstrates the unreasonableness of Uber’s decision to settle with Waymo for
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                              39
                                                      Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050        Doc# 1                     Entered: 07/16/20 16:57:01            Page 39 of
                                                                    41
                       1   $245,000,000 in stock, among other consideration. In addition, to the extent that any trade
                       2   secrets were taken and used at Uber, those trade secrets did not come from Mr. Levandowski, but
                       3   rather a different former Google employee. Indeed, as admitted in Uber’s public statements,
                       4   Uber’s self-driving software—an area that Mr. Levandowski did not work on at Google or
                       5   Uber—contained problematic functions that will require it to enter into a license agreement with
                       6   Waymo for use of Waymo’s intellectual property. Upon information and belief, the Waymo
                       7   Settlement, entered into after discovery of possible misconduct relating to Uber’s source code,
                       8   settled issues relating to theft of trade secrets by individuals who are not Mr. Levandowski.
                       9         252.    Mr. Levandowski therefore seeks disallowance in full of the Proof of Claim.
                      10                                       PRAYER FOR RELIEF
                      11         WHEREFORE, Mr. Levandowski prays for the following relief:
                      12         1.      A declaration that Uber has released all claims against Mr. Levandowski alleged in
                      13                 the Proof of Claim;
                      14         2.      A declaration that Uber’s purported rescission of the Indemnification Agreement is
                      15                 barred and ineffective;
                      16         3.      An order enforcing the obligation in the Indemnification Agreement that Uber
                      17                 advance payment for the Expenses in the March 6 Request;
                      18         4.      An order from the Court enforcing the obligation in the Indemnification
                      19                 Agreement that Uber continue to advance payment for Expenses pursuant to
                      20                 Section 2.3 until Google’s claims are resolved by either a binding judgment or
                      21                 settlement;
                      22         5.      A declaration that if Uber’s rescission of the Indemnification Agreement is
                      23                 effective, Uber must also rescind the entire Otto transaction and return all
                      24                 consideration received from that transaction;
                      25         6.      Damages in an amount to be proven at trial for Uber’s breach of the express and
                      26                 implied terms of the Otto Trucking Agreement;
                      27         7.      Prejudgment and post-judgment interest;
                      28         8.      Attorneys’ fees and costs incurred by Mr. Levandowski pursuant to Section 3.2 of
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                           40
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050     Doc# 1                      Entered: 07/16/20 16:57:01          Page 40 of
                                                                  41
                       1                 the Indemnification Agreement and Section 8(n) of the Otto Trucking Agreement,
                       2                 including fees incurred in the Bankruptcy proceeding due to Uber’s failure to
                       3                 advance expenses; and
                       4          9.     All other relief that is equitable and just.
                       5   Dated: July 17, 2020                                Respectfully submitted,
                       6
                                                                               By:/s/ Brett M. Schuman
                       7                                                           Brett M. Schuman (SBN 189247)
                                                                                   bschuman@goodwinlaw.com
                       8                                                           Rachel M. Walsh (SBN 250568)
                                                                                   rwalsh@goodwinlaw.com
                       9                                                           GOODWIN PROCTER LLP
                                                                                   Three Embarcadero Center
                      10                                                           San Francisco, California 94111
                                                                                   Tel.: +1 415 733 6000
                      11                                                           Fax.: +1 415 677 9041
                      12                                                            Hong-An Vu
                                                                                    HVu@goodwinlaw.com
                      13                                                            GOODWIN PROCTER LLP
                                                                                    601 S. Figueroa Street, 41st Flr.
                      14                                                            Los Angeles, California 90017
                                                                                    Tel.: +1 213 426 2500
                      15                                                            Fax: +1 213 623 1673
                      16                                                       Attorneys for Plaintiff and Debtor and Debtor
                                                                               In Possession Anthony Levandowski
                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                            41
                                                    Filed: 07/16/20 COMPLAINT
    SILICON VALLEY
                      Case: 20-03050    Doc# 1                       Entered: 07/16/20 16:57:01            Page 41 of
                                                                  41
